DETAILED ACTION
This Office Action is in response to the communication filed 04/21/2022. 
Status of the claims: 
Claims 1-38 were previously presented and examined.
Claims 1-38 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 04/21/2022.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 04/21/2022 has been entered.

Response to Information Disclosure Statement
The information disclosure statements filed on April 21, 2022 and May 04, 2022, have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.


Allowable Subject Matter
Claims 1-38 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 

The closest prior art of record are US9363683 issued to Raghavan et al (“Raghavan”, hereinafter); US2012/0064841 issued to Husted et al (“Husted”, hereinafter), and US2020/0068644 issued to Zhou et al. (“Zhou”, hereinafter)
Regarding the subject matter recited in independent claims 1, 17, 26, 29, 31, 34, 35, and 38,  Raghavan discloses a method and an apparatus for wireless communications at a first wireless device (e.g. Raghavan: Figs. 1-5, 8), comprising: a processor (e.g. Raghavan: Fig. 10); memory coupled to the processor (e.g. Raghavan: Fig. 10), the processor and memory configured to: transmitting, to a second wireless device, an indication of a collective antenna array comprising at least a first set of antenna elements for downlink communications with the second wireless device (e.g. Raghavan: Fig. 8, Block 806, Col. 14, lines 25-35) and a second set of antenna elements for uplink communications with the second wireless device (e.g. Raghavan: Fig. 8, Block 806, Col. 14, lines 25-35), the first set of antenna elements being different from the second set of antenna elements (e.g. Raghavan: Col. 8, line 65 – Col. 9, line 10); receiving, from the second wireless device, a set of amplitude and phase beam weights for each antenna element in the collective antenna array (e.g. Raghavan: Fig. 8, Blocks 808-810, Col. 14, lines 35-50); and communicating with the second wireless device based at least in part on the collective antenna array (e.g. Raghavan: Fig. 8, Blocks 810-812, Col. 14, lines 40-55). Husted’s invention directed to device and method for signal detection and reconfiguration of an antenna array of a wireless device in a wireless communication system is described. a first wireless device including an antenna array for receiving and transmitting wireless signals, a signal sensor coupled to the antenna array, and a first circuitry coupled to the antenna array and the signal sensor. A change in orientation of the antenna array is detected by the motion sensor in real time and recognized by the first circuitry. The antenna array is reconfigured in response to the detected change in orientation in an expeditious manner. For example, as shown in FIG. 2 and further described in Para [0034] of Husted, the first wireless device determines according to geographical relationship with the second wireless device, the first wireless device may adjust its beam parameters, such as beamforming coefficients, to focus the collective antenna array in the direction of the second wireless device, thereby improving communication capability with the second wireless device. The first wireless device may then transmit to the second wireless device based on the beam parameters it calculated based on the omnidirectional beacon. Zhou’s invention directed to method and apparatus for sending a message, wherein the method is applied to a terminal device (i.e. first wireless device ) and includes sending a request sequence to a network device (i.e. second wireless device), receiving a response message sent by the network device, where the response message indicates a time-frequency resource that the network device allocates to the terminal device in response to the request sequence, and sending an indication message to the network device on the time-frequency resource, where the indication message indicates that the request sequence is used for at least one of the following: requesting beam recovery, requesting data scheduling, and requesting beam adjustment. As shown in FIG. 5 and further described in Para [0077]-[0083], the network device and the terminal device establish a beam pair set that can be used for communication by performing periodic beam sweeping; the terminal device reports index information of a periodic sweep signal to the network device; the network device sends K reference signals respectively by using K periodic sweep beams and the terminal device reports index information of a reference signal to the network device.
However, subject matter of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically the limitation: transmitting, to a second wireless device, an indication of a collective antenna array configuration determined by the first wireless device, the collective antenna array configuration comprising at least  a first set of antenna elements for downlink communications with the second wireless device and the collective antenna array configuration further comprising at least a second set of antenna elements for uplink communications with the second wireless device, the first set of antenna elements being different from the second set of antenna elements; receiving, from the second wireless device, a set of amplitude and phase beam weights for each antenna element in the collective antenna array configuration; and communicating with the second wireless device based at least in part on the collective antenna array configuration, as recited in independent claim 1, and similarly recited in independent claims 26, 31, 35 and their dependent claims; and the limitation receiving, from a first wireless device that is in communications with the second wireless device via a millimeter wave frequency band, an indication of a collective antenna array configuration determined by the second wireless device for the communications with the first wireless device, the collective antenna array configuration comprising a first set of antenna elements for downlink communications with the first wireless device and the collective antenna array configuration further comprising a second set of antenna elements for uplink communications with the first wireless device; and  communicating with the first wireless device on the first set of antenna elements and the second set of antenna elements based at least in part on a set of beam weights associated with a beam training procedure, as recited in independent claim 17, and similarly recited in independent claims 29, 34, 38 and their dependent claims.

Any comments, considered necessary by applicant, must be submitted no later than the payment of the issue fee to avoid processing delays, and should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related specifically to wireless communications and more specifically to uplink and downlink beam training. However, none of references teaches or suggests the detailed connection as recited (the underlined subject matter noted above) in the claims of the instant application.
WO 2020101757 - METHOD AND APPARATUS FOR DETERMINING DYNAMIC BEAM CORRESPONDENCE FOR PHASED ARRAY ANTENNA.
US 20210144716 - METHOD FOR PERFORMING UPLINK TRANSMISSION IN WIRELESS COMMUNICATION SYSTEM AND DEVICE THEREFOR;
US 20200366348 - APPARATUS FOR USE IN ASYMMETRIC BEAMFORMING TRAINING 
US 20190044596 - ASYMMETRIC BEAMFORMING TRAINING APPARATUS FOR ENHANCED DIRECTIONAL MULTI-GIGABIT INITIATOR STATION. 
US 10574321 - UE REPORTING AGGREGATED CHANNEL STATE INFORMATION BASED ON MULTIPLE SWEEPS
WO 2019014041 - APPARATUS, SYSTEM AND METHOD OF ASYMMETRIC BEAMFORMING TRAINING.
US20210068077 – ANTENNA ELEMENT SET SELECTION SYSTEM
US20200228190 – BEAM MANAGEMENT PROCEDURES
US20200178134 – BEAM SWITCHING METHOD, MOBILE TERMINAL AND COMPUTER READABLE STORAGE MEDIUM
EP3536101 – BEAM RECIPROCITY INDICATION AND JOINT UPLINK DOWNLINK BEAM MANAGEMENT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632